Case 4:20-cv-04265 Document 12 Filed on 03/01/21 in TXSD Page 1 of 4
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                 March 01, 2021
                                                                               Nathan Ochsner, Clerk

                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

       STATE OF TEXAS,                 § CIVIL ACTION NO.
                 Plaintiff,            § 4:20-cv-04265
                                       §
                                       §
              vs.                      § JUDGE CHARLES ESKRIDGE
                                       §
                                       §
       THIRTEEN PALLETS OF             §
       INDUSTRIAL OILFIELD             §
       HOSES AND FIVE                  §
       PALLETS OF BLOWOUT              §
       PREVENTERS,                     §
                 Defendants.           §
                            FURTHER ORDER ON
                    STIPULATION OF VOLUNTARY DISMISSAL

            This case is dismissed after hearing on the joint stipulation
       of dismissal filed by Plaintiff State of Texas and Defendant
       TSD srl. Dkt 5.
            The prior memorandum and order related to this stipulation
       is incorporated here. Dkt 6. Concern was expressed there as to
       whether the subject notices of seizure were in compliance with
       Rule 11 of the Federal Rules of Civil Procedure, given that they
       were being dismissed with prejudice and without explanation
       shortly after removal to federal court. Id at 6. More particularly,
       concern was expressed as to whether the State lacked the
       requisite probable cause necessary to support allegation of
       underlying criminal conduct. Id at 4, 6–7.
            As previously noted, probable cause in this context means “a
       reasonable belief that ‘a substantial connection exists between the
       property to be forfeited and the criminal activity defined by the
       statute.’” $56,700 in US Currency, 730 SW2d 659, 661 (Tex 1987),
       quoting United States v $364,960.00 in US Currency, 661 F2d 319,
       323 (5th Cir 1981), superseded on other grounds by statute as
Case 4:20-cv-04265 Document 12 Filed on 03/01/21 in TXSD Page 2 of 4




       stated in United States v $92,203.00 in US Currency, 537 F3d 504,
       508–09 (5th Cir 2008). The Texas Supreme Court has stressed
       the importance of the connection between the at-issue property
       and the alleged criminal activity. “It is that link, or nexus, between
       the property to be forfeited and the statutorily defined criminal
       activity that establishes probable cause, without which the State
       lacks authority to seize a person’s property.” $56,700 in US
       Currency, 730 SW2d at 661, citing Tex Const art I, § 9.
             The State introduced a number of exhibits at hearing in
       support of its good-faith belief that probable cause existed to
       seize the subject goods. This included shipping records for the
       pertinent oilfield equipment with inconsistent destination points.
       Dkts 11-1, 11-2. It also included website information on an
       Iranian company named Talashgaran Sanat & Danesh,
       abbreviated as TSD. Dkt 11-4. Information there included the
       listing of an office in Italy, using the same phone number as seen
       on other exhibits referencing TSD srl. Compare Dkt 11-4 at 16,
       with Dkt 11-5 at 1. Letterhead for TSD srl indicated that acronym
       stands for Technology Science and Development, società a
       responsabilità limitata (viz, an Italian limited liability company). Dkt
       11-11 at 5. Counsel for TSD srl called this a simple coincidence
       of acronyms, which, when paired with the telephone numbers,
       strains credibility.
             The State also introduced exhibits establishing that it had
       obtained search warrants to search pertinent email addresses.
       Dkts 11-3, 11-14. And so, the State introduced other
       communications on the subject of oilfield equipment destined
       first for Oman and then ultimately (and apparently) for Iran.
       Some of these concerned communications between TSD and
       American manufacturing and procurement companies. For
       example, see Dkts 11-6, 11-8, 11-10 to 11-13. Others involved
       communications between TSD srl and similar American
       companies. For example, see Dkts 11-7, 11-9. At the very least,
       these materials show an overlap in business operations between
       TSD and TSD srl and support an inference of their
       collaboration. These communications also included contracts,
       purchase orders, invoices, and wire instructions, with some
       involving TSD officers as to the at-issue equipment, with




                                          2
Case 4:20-cv-04265 Document 12 Filed on 03/01/21 in TXSD Page 3 of 4




       inclusion at times of a person indisputably connected to TSD srl.
       For example, see Dkts 11-9 to 11-11.
            It needn’t be fully resolved whether probable cause
       supported the notices of seizure filed by the State in this action.
       See Dkt 1-1 at 3, 9, 15. The pertinent question is whether
       representations by the State in those notices complied with
       Rule 11. The Court finds that they did.
            Concern was also expressed in the prior order that the State
       dismissed this action with prejudice and without explanation after
       having alleged serious violations of federal law. Dkt 6 at 6–7. The
       State explained that it believed its case against the property and
       TSD srl was entirely legitimate, but that upon removal to federal
       court and further review of the value of the seized goods, it
       determined that further prosecution wasn’t financially justified.
       This was particularly so, the State said, because it had received
       assurances from TSD srl that the seized goods would not be
       trafficked contrary to federal law. It also noted that law-
       enforcement concerns as to TSD srl could now be monitored on
       a going-forward basis.
            This is a sufficient rationale, even if it isn’t entirely
       satisfactory. The State was admonished to consider whether it
       should seize and detain property in the first place if it isn’t
       prepared to see the action through to the end. It was also
       admonished that, in situations where its assertion of substantial
       violation of federal law with respect to a seizure results in removal
       to federal court, it should be prepared to articulate to that court
       its rationale for dismissal before unilaterally attempting to
       terminate the action.
                                  * * * * *
            The joint stipulation of dismissal proceeds under Rule
       41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. That
       notice was “self-effectuating.” Qureshi v United States, 600 F3d 523,
       525 (5th Cir 2010).
            This case is DISMISSED.




                                        3
Case 4:20-cv-04265 Document 12 Filed on 03/01/21 in TXSD Page 4 of 4




          SO ORDERED.



          Signed on March 1, 2021, at Houston, Texas.




                                 Hon. Charles Eskridge
                                 United States District Judge




                                    4
